Janie Ybarra,




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 15, 2014

                                       No. 04-13-00819-CV

THE FREDERICKSBURG CARE COMPANY L.P., d/b/a Princeton Place Rehabilitation and
                      Healthcare Medical Center,
                              Appellant

                                                 v.

   Janie RODRIGUEZ, Individually and as Representative of the Estate of Benita Ybarra,
 Deceased, Arnulfo C. Ybarra, Jr., Individually, Irma C. Jennings, Individually, and Arnulfo N.
                                     Ybarra, Individually,
                                           Appellees

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-08982
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER
         In this accelerated appeal, Appellants’ brief was due to be filed on December 27, 2013.
This court granted Appellants’ first motion for extension of time to file the brief until January 16,
2014. On January 13, 2014, Appellants filed an unopposed second motion for extension of time
to file the brief until January 27, 2014, for a total extension of thirty days.
       Appellants’ motion is GRANTED. Appellants’ brief must be filed with this court by
January 27, 2014. See TEX. R. APP. P. 38.6(d).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court